 1                                                                                             SKC

 2   WO
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9    Robert F. Lindley, Jr.,                         No. CV 18-01860-PHX-DGC (JFM)
10                         Plaintiff,
11    v.                                              ORDER
12
      Corizon Health, et al.,
13
                           Defendants.
14
15          Plaintiff Robert F. Lindley, Jr., who is currently confined in the Arizona State Prison
16   Complex (ASPC)-Lewis, brought this civil rights action pursuant to 42 U.S.C. § 1983.
17   Pending before the Court is Plaintiff’s “Motion for Court Order to Stop Retaliation”
18   (Doc. 60), which the Court construes as a motion for preliminary injunction. The Court
19   will deny the Motion without prejudice.
20   I.     Background
21          On screening of Plaintiff’s one-count Complaint under 28 U.S.C. § 1915A(a), the
22   Court determined that Plaintiff stated Eighth Amendment medical care claims against
23   Defendants Corizon Health, medical provider Itoro Elijah, and three members of Corizon’s
24   Utilization Management Committee based on their alleged failures to provide or approve
25   proper treatment or MRIs for Plaintiff’s temporal lobe cyst and possibly compromised
26   shunt. (Docs. 8.) The Court ordered Defendants to answer these claims. (Id.; Doc. 88.)
27   ....
28   ....
 1   II.     Legal Standard
 2           “A preliminary injunction is ‘an extraordinary and drastic remedy, one that should
 3   not be granted unless the movant, by a clear showing, carries the burden of persuasion.’”
 4   Lopez v. Brewer, 680 F.3d 1068, 1072 (9th Cir. 2012) (quoting Mazurek v. Armstrong, 520
 5   U.S. 968, 972 (1997) (per curiam); see also Winter v. Natural Res. Def. Council, Inc., 555
 6   U.S. 7, 24 (2008) (citation omitted) (“[a] preliminary injunction is an extraordinary remedy
 7   never awarded as of right”). A plaintiff seeking a preliminary injunction must show that
 8   (1) he is likely to succeed on the merits, (2) he is likely to suffer irreparable harm without
 9   an injunction, (3) the balance of equities tips in his favor, and (4) an injunction is in the
10   public interest. Winter, 555 U.S. at 20. “But if a plaintiff can only show that there are
11   ‘serious questions going to the merits’—a lesser showing than likelihood of success on the
12   merits—then a preliminary injunction may still issue if the ‘balance of hardships tips
13   sharply in the plaintiff’s favor,’ and the other two Winter factors are satisfied.” Shell
14   Offshore, Inc. v. Greenpeace, Inc., 709 F.3d 1281, 1291 (9th Cir. 2013) (quoting Alliance
15   for the Wild Rockies v. Cottrell, 632 F.3d 1127, 1135 (9th Cir. 2011)). Under this serious
16   questions variant of the Winter test, “[t]he elements . . . must be balanced, so that a stronger
17   showing of one element may offset a weaker showing of another.” Lopez, 680 F.3d at
18   1072.
19           Regardless of which standard applies, the movant “has the burden of proof on each
20   element of the test.” See Envtl. Council of Sacramento v. Slater, 184 F. Supp. 2d 1016,
21   1027 (E.D. Cal. 2000). Further, there is a heightened burden where a plaintiff seeks a
22   mandatory preliminary injunction, which should not be granted “unless the facts and law
23   clearly favor the plaintiff.” Comm. of Cent. Am. Refugees v. INS, 795 F.2d 1434, 1441 (9th
24   Cir. 1986) (citation omitted).
25           The Prison Litigation Reform Act imposes additional requirements on prisoner
26   litigants who seek preliminary injunctive relief against prison officials and requires that
27   any injunctive relief be narrowly drawn and the least intrusive means necessary to correct
28



                                                  -2-
 1   the harm. 18 U.S.C. § 3626(a)(2); see Gilmore v. People of the State of Cal., 220 F.3d 987,
 2   999 (9th Cir. 2000).
 3   II     Plaintiff’s Motion
 4          In his Motion, Plaintiff alleges that he has tried for three months to be seen by
 5   medical staff, but “has been ignored.” (Doc. 60 at 1.) He claims this violates Corizon
 6   policy, which requires medical staff to respond to prisoners’ health needs requests (HNRs)
 7   within 72 hours. (Id.) He states that he has filed four HNRs and an informal grievance,
 8   but has received no response, which he asserts is in retaliation for his filing this lawsuit and
 9   making complaints. (Id. at 1−2.) He requests that the Court order medical staff “to
10   properly see and treat his medical issues,” and he alleges that this is “the only way Plaintiff
11   will be seen and treated.” (Id. at 2.) Plaintiff also attaches copies of his Informal
12   Complaint, an Inmate Grievance, and four HNRs. (Id. at 5−10.)
13          The Court will deny the Motion because Plaintiff fails to make a showing as to any
14   of the Winter factors, including that he faces irreparable harm absent preliminary injunctive
15   relief. Plaintiff only generally claims that he has sought medical attention for three months
16   and has been ignored, in violation of Corizon policy. But a policy violation, on its own, is
17   not a basis for the Court to intervene absent a threat of irreparable harm. Plaintiff’s Motion
18   does not identify any specific medical complaints for which he needs immediate treatment;
19   nor do his attached grievances, which complain only that his HNRs have gone unanswered.
20   (See Doc. 60 at 5−6.) To the extent Plaintiff’s attached HNRs are legible, they at most
21   show that Plaintiff requested an MRI, which was denied (see id. at 10). They do not provide
22   any information about Plaintiff’s current medical issues for which he needs immediate
23   treatment. Plaintiff’s request that the Court order medical staff “to promptly see and treat
24   his medical issues” is also too vague to support an immediate threat to Plaintiff’s health or
25   safety, and it too broad to allow the Court to fashion relief that is “narrowly drawn” to
26   address any specific threat of harm.
27          IT IS ORDERED that the reference to the Magistrate Judge is withdrawn as to
28   Plaintiff’s “Motion for Court Order to Stop Retaliation” (Doc. 60), which the Court



                                                  -3-
 1   construes a motion for preliminary injunction, and the Motion is denied without
 2   prejudice.
 3         Dated this 24th day of May, 2019.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                               -4-
